Title: To Alexander Hamilton from Caleb Swan, 22 October 1799
From: Swan, Caleb
To: Hamilton, Alexander


          
            Sir.
            Trenton October 22d 1799
          
          Lieut Lawrence and a detachment of Infantry are with Captain Morris’s Company of Artillery at Fort McHenry. Lieut Vissger and a detachment of Infantry are at Niagara  under Major Rivardi—Lieutenant F L. Claiborne of the 1st. US Regiment and a detachment of Infantry are at Norfolk with Captain Blackburn’s  Artillery Company. And a detachment of Infantry of the 1st. US Regiment are at West Point under Captain Flemings direction, serving in the laboratory. I am not informed whether these detachments are to be a permanent part of the Commands at those posts. But they want pay alike with the others.
          I shall be obliged if Mr. House P Mr 1st. Reg Arts. & Egrs. may be directed to pay them in the same manner as he does the Artillery Companies at those posts, as long as they remain there, provided it should not interfere with any of the arrangements, made or to be made.
          I have the Honor to be Sir Your very obt. Servt
          
            C: Swan PMG.
          
          Majr. Genl Hamilton
        